7 F.3d 232
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BETHENERGY MINES, INC.;  et al., Plaintiffs-Appellees,v.APPLETREE MINING COMPANY;  et al., Defendants-Appellants.
No. 92-5430.
United States Court of Appeals, Sixth Circuit.
Oct. 14, 1993.

Before:  NORRIS and SUHRHEINRICH, Circuit Judges;  and JOINER, Senior District Judge.*
PER CURIAM.


1
The Nichols defendants appeal various orders of summary judgment entered against them in this cause involving disputes over title to surface and mineral rights, trespass, oral agreements, and indemnity.


2
As a preliminary matter, appellees' motion for reconsideration is well-taken, and the deposition of Richard Corbett is ordered stricken from the Joint Appendix.


3
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting the orders appealed from.


4
As the reasons why the orders for summary judgment should have been entered have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.   Accordingly, the final judgments of the district court are affirmed upon the reasoning set out by that court in its order filed December 5, 1989, its memorandum opinion and order filed February 14, 1991, its memorandum opinion and order filed April 4, 1991, and its memorandum opinion and order filed December 2, 1991.



*
 Honorable Charles W. Joiner, United States Senior District Judge for the Eastern District of Michigan, sitting by designation